REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7-8, and 11-15 are pending.
Claims 2-6 and 9-10 have been cancelled.
In the Response to the Election/Restriction filed December 3, 2021, Applicants have elected Group I, claims 1-6, 8-9, with traverse.  Example 1 is the preferred species.  The compound is depicted as follows: 

    PNG
    media_image1.png
    146
    847
    media_image1.png
    Greyscale
.
New Claims 13-15 are drawn to the chemical compounds of the Group I invention. 
Based upon the Amendment filed June 29, 2022, the rejections based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second; 35 U.S.C. 102(a)(1) based Goldfarb, Goldfarb I, and Goldfarb II; 35 U.S.C. 102(a)(2) based upon Van Lare, Dakin et al, Bao, Suto et al, Kaarsholm et al, Horiuchi et al, and Rates et al; and 35 U.S.C. 103 as obvious over Van Lare, Dakin et al, Goldfarb, Goldfarb I, Goldfarb II, Bao, Suto et al, Kaarsholm et al, Horiuchi et al, and Rates et al are withdrawn.  
Based upon the Interview of August 8, 2022 and August 29, 2022, applicants approve of claim 7 as presented.    The discussion of rejoinder of the non-elected subject matter and Insuasty et al. appears below. 
Claims 1, 8, and 13-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 7 and 11-12, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-III, as set forth in the Office action mailed on September 3, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The Information Disclosure Statements filed January 27, 2021, June 29, 2022 and August 30, 2022 has been considered.     The prior references alone or in combination forms do not teach nor suggest the instantly claimed invention.  There is no motivation to modify the prior art references to derive the invention now claimed. The references are not relevant and do not negate the patentability of the claimed invention.  
The closest prior art reference is Insuasty et al (Reference 6, cited by Applicants on October 25, 2020).  At page 5490, Example 3a, (Z)-5-((3-methyl-1-phenyl-1H-pyrazol-4-yl)methylidene)-2-thioxothiazolidin-4-one, is the closest prior art compound.  The compound is depicted as follows:      
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    276
    324
    media_image2.png
    Greyscale
.

Compare compound 3 of the instant claims.  This instant compound is depicted 

as follows:

    PNG
    media_image3.png
    150
    851
    media_image3.png
    Greyscale


The differences are as follows:   1) hydrogen versus alkyl at 3-position of the pyrazole ring; 2) hydrogen versus alkyl at the 3-positon of the thiazolidine; and 3) antifungal versus brain disease associated with mTOR pathway activity. Based upon these differences, it would not have been obvious to modify the prior art compound arrive at the instantly claimed compound.  Accordingly, claims 1, 7-8, and 11-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682. The examiner can normally be reached M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
                                 [SIGNATURE BLOCK ON NEXT PAGE]


                                                   /Zinna Northington Davis/
                                                   /Zinna Northington Davis/                                               Primary Examiner, Art Unit 1625                                                                                                                                                                                                                                                        
Znd
08.31.2022